KAUGER, J.
1 1 This cause No. 111,648 Ken Yazel, Tulsa County Assessor v, The William K. Warren Medical Research Center, Inc., et al (Ya-zel 2) and its companion case No. 111,502 Ken Yazel, Tuiso County Assessor v. The William K. Warren Medical Research Center, Inc., et al (Yazel 1) involve the disposi-tive issue of whether 68 O0.S8.2011 § 2880.1(D)1 requires a county assessor to be represented by a district attorney or by the Oklahoma Tax Commission before an appegl from the Board of Equalization may proceed to the Courts, We hold that pursuant to our pronouncement in the companion case No, 111,502, Yazel 1, the county assessors may employ counsel to represent them in court proceedings including appeals from the Board of Equalization, Accordingly, we remand the matter to the Court of Civil Appeals to address the merits of the appeal.
COURT OF CIVIL APPEALS OPINION VACATED; CAUSE REMANDED TO THE COURT OF CIVIL APPEALS FOR FURTHER PROCEEDINGS.
*1292COLBERT, C.J., REIF, V.C.J., KAUGER, WATT, EDMONDSON, TAYLOR, COMBS, GURICH, JJ., concur.,
WINCHESTER, J., dissents.

. Title 68 0.8.2011 § 2880.1(D) provides:
D. In such appeals to the district court and to the Supreme Court and in requests for declaratory judgment it shall be the duty of the district attorney to appear for and represent the county assessor. The General Counsel or an attorney for the Tax Commission may appear in such appeals or requests for declaratory judgment on behalf of the county assessor, either upon request of the district attorney for assistance, or upon request of the county assessor. It shall be the mandatory duty of the board of county commissioners and the county excise board to prov1de the necessary funds to enable the county assessor to pay the costs necessary to be incurred in perfecting appeals and, pe-quests for declaratory judgment made by the county assessor to the courts.